Citation Nr: 1532588	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for a lumbar and thoracic spine disorder, to include as secondary to bilateral pes planus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral pes planus and service-connected left inguinal hernia, post-operative.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder; and denied entitlement to a TDIU.  

In June 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In September 2013 and January 2015, the Board remanded these claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims for entitlement to service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder; and entitlement to a TDIU.  

Regarding the Veteran's pes planus, he acknowledges that his pes planus pre-existed service but maintains that it was worsened by service.  

The Veteran's March 1983 enlistment examination for his first period of service and his May 1997 enlistment examination for his second period of service show that no pes planus disorder was identified.  Therefore, the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Therefore, the burden is on VA to rebut the presumption by showing that the disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In November 2013, the Veteran underwent a VA examination for his bilateral pes planus.  The November 2013 VA examiner opined that the Veteran's bilateral flat foot condition was not as least as likely caused by or aggravated beyond the natural course by injury, illness, or event during military service.  Given that the VA examiner did not consider the highly stringent standard pertaining to the rebuttal of the presumption of soundness of clear and unmistakable evidence that the Veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service, the Board remanded this claim in January 2015 for a VA addendum opinion.  However, in a March 2015 VA addendum opinion, the VA examiner again indicated that the Veteran's bilateral pes planus was less likely than not incurred in or caused by service.  In rendering his rationale, the examiner stated that the Veteran was noted to have had periodic exacerbations of foot pain from review of his service treatment records, but there was no clear evidence that there was any substantive progression in his pre-existing foot condition.  Consideration of the incorrect standard again pertaining to the rebuttal of the presumption of soundness renders the March 2015 VA addendum opinion inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, given the specific directives in the January 2015 Board remand, the Board finds that the file should be forwarded to the VA examiner who conducted the November 2013 VA examination and provided the March 2015 VA addendum opinion, if available, to obtain an addendum opinion. 

With respect to the Veteran's lumbar and thoracic spine disorder, the Veteran contends that his spine disorder is secondary to his bilateral pes planus.  
The Veteran underwent a VA examination in November 2013 to determine whether his lumbar and thoracic spine disorder was due to or aggravated by his bilateral pes planus.  The examiner opined that the Veteran's lumbar and thoracic spondylosis was not as least as likely secondarily caused by his bilateral pes planus, but did not provide an opinion regarding whether the Veteran's lumbar and thoracic disorder was aggravated by his bilateral pes planus.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Given that the VA examiner's opinion was incomplete, the Board remanded this claim in January 2015 for a VA addendum opinion.  However, in a March 2015 VA addendum opinion, the VA examiner opined that the Veteran's back condition was less likely as not proximately due to or the result of the pes planus, but again failed to opine as to whether the bilateral pes planus aggravated the Veteran's lumbar and thoracic disorder.  The omission of an opinion regarding aggravation by the bilateral pes planus renders the March 2015 VA addendum opinion inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, given the specific directives in the January 2015 Board remand, the Board finds that the file should be forwarded to the VA examiner who conducted the November 2013 VA examination and provided the March 2015 VA addendum opinion, if available, to obtain an addendum opinion. 

Finally, the Board finds that the Veteran's claims for service connection for a bilateral lower extremity disorder and an acquired psychiatric disorder are inextricably intertwined with the claims for service connection for bilateral pes planus and a lumbar and thoracic spine disorder.  A January 2010 VA examiner opined that the Veteran's bilateral lower extremity disorders were caused by biomechanical changes brought on by the Veteran's pes planus.  Moreover, a November 2013 VA examiner opined in both November 2013 and March 2015 that the Veteran's adjustment disorder with chronic anxiety was more likely than not proximately due to his foot and back conditions.  The grant of service connection for the Veteran's bilateral pes planus would potentially affect the issue of whether service connection is warranted for the Veteran's bilateral lower extremity disorder on a secondary basis.  Similarly, the grants of service connection for the Veteran's bilateral pes planus and lumbar and thoracic spine disorder would potentially affect the issue of whether service connection is warranted for the Veteran's acquired psychiatric disorder on a secondary basis.  Additionally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection for bilateral pes planus, bilateral lower extremity disorder, lumbar and thoracic spine disorder, and an acquired psychiatric disorder.  The granting of service connection for these disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination and provided the March 2015 VA addendum opinion (or another appropriate examiner if unavailable) for another addendum.  Based on the review of the record and in light of the November 2013 VA examiner's previous findings, the examiner should determine:

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing bilateral pes planus?  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing bilateral pes planus, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral pes planus is etiologically related to any symptomatology noted during such service?  The examiner is advised that the Veteran served on active duty from October 1983 to October 1987 and from August 1997 to April 2002.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  Return the examination report and claims file to the examiner who conducted the November 2013 VA examination and provided the March 2015 VA addendum opinion (or another appropriate examiner if unavailable) for another addendum.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar and thoracic spine disorder is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the bilateral pes planus.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



